Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 1 of 19 Page ID #:1




  1 BROWNE GEORGE ROSS LLP
    Peter W. Ross (SBN 109741)
  2  pross@bgrfirm.com
    Tyler J. King (SBN 262547)
  3  tking@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  4 Los Angeles, California 90067
    Telephone: (310) 274-7100
  5 Facsimile: (310) 275-5697
  6 CALL & JENSEN
    Scott P. Shaw (SBN 223592)
  7 sshaw@calljensen.com
    610 Newport Center Drive, Suite 700
  8 Newport Beach, California 92660
    Telephone: (949) 717-3000
  9 Facsimile: (949) 717-3100
 10 Attorneys for
    Aliign Activation Wear, LLC
 11
 12                             UNITED STATES DISTRICT COURT
 13               CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
 14
 15 Aliign Activation Wear, LLC, a               Case No.
    California limited liability company,
 16                                              COMPLAINT FOR:
 17                    Plaintiff,
                                                 (1) FEDERAL TRADEMARK
 18                                                  INFRINGEMENT;
                  v.
 19                                              (2) FALSE DESIGNATION OF
    lululemon athletica inc., a Delaware             ORIGIN [15 U.S.C. § 1125(a)];
 20
    corporation; lululemon athletica canada
 21 inc., a Canadian corporation; and DOES       (3) COMMON LAW UNFAIR
    1-10,                                            COMPETITION;
 22
                                                 (4) STATUTORY UNFAIR
 23                    Defendants.                   COMPETITION [Cal. Bus. &
 24                                                  Prof. Code §§ 17200 et seq.];

 25                                              (5) DECLARATORY RELIEF
 26                                              DEMAND FOR JURY TRIAL
 27                                              Trial Date:      None Set
 28
      1444166.1                                                                 Case No.
                                            COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 2 of 19 Page ID #:2




  1                                      INTRODUCTION
  2               1.   This dispute arises from the willful infringement by defendants
  3 lululemon athletica inc. and lululemon athletica canada inc. (collectively,
  4 “lululemon”) of the ALIIGN® trademark belonging to plaintiff Aliign Activation
  5 Wear, LLC (“Plaintiff”).
  6               2.   Plaintiff is an event, lifestyle, and apparel company based in Los
  7 Angeles, California. Since 2011, Plaintiff has marketed its services and products,
  8 including a line of active wear, under the trademark ALIIGN®. As used by
  9 Plaintiff, the ALIIGN® mark has come to signify high-quality, cutting-edge
 10 designs, marketed with a socially-responsible and eco-friendly story.
 11               3.   Plaintiff’s ALIIGN® brand has proven success. Prominent
 12 nationwide retailer Urban Outfitters selected ALIIGN® to be one of the featured
 13 brands to launch Urban Outfitters’ new active wear retail concept “Without Walls”.
 14 The ALIIGN® brand has also enjoyed powerful branding-related partnerships with
 15 companies such as Toyota Motor Corporation’s subsidiary Scion.
 16               4.   On August 26, 2014, Plaintiff filed a U.S. Trademark Application for
 17 the word mark ALIIGN and, on March 7, 2017, obtained U.S. Trademark
 18 Registration No. 5156547 (the ‘547 Registration) for use of that mark in connection
 19 with the sale of among other things active wear.
 20               5.   On February 8, 2016, lululemon filed a U.S. Trademark Application,
 21 Serial No. 86900254 (the ‘254 Application) for use of the word mark ALIGN in
 22 connection with the sale of among other things active wear. On June 13, 2017, the
 23 USPTO issued an Office Action refusing registration because of the likelihood of
 24 confusion with Plaintiff’s registered mark ALIIGN. Despite repeated requests by
 25 lululemon for the USPTO to reconsider its decision, the USPTO maintained its
 26 refusal.
 27               6.   Heedless of that refusal, lululemon filed two additional U.S.
 28 Trademark Applications – Serial No. 87708968 (the ‘968 Application) for the word
      1444166.1
                                                  -2-                                    Case No.
                                              COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 3 of 19 Page ID #:3




  1 mark ALIGN PANT and Serial No. 87708976 (the ‘976 Application) for the word
  2 mark ALIGN CROP. The USPTO rejected both applications, due in part to a
  3 likelihood of confusion with Plaintiff’s registered mark ALIIGN. Thereafter,
  4 lululemon sought to convince the USPTO to reconsider its refusal. The USPTO
  5 was unpersuaded and maintained its decision not to register the ‘968 and ‘976
  6 marks.
  7               7.    Despite the USPTO’s continuing rejections of lululemon’s
  8 applications – on the ground that the proposed trademarks were confusingly similar
  9 to Plaintiff’s registered ALIIGN mark – and despite demand from Plaintiff that
 10 lululemon cease and desist, lululemon has continued to utilize in commerce the
 11 marks ALIGN, ALIGN PANT, and ALIGN CROP for the sale of among other
 12 things active wear. lululemon is thus willfully infringing on Plaintiff’s intellectual
 13 property.
 14                                         THE PARTIES
 15               8.    Plaintiff Aliign Activation Wear, LLC is a California limited liability
 16 company with its principal place of business at 2715 Abbot Kinney, #3, Venice,
 17 California 90291.
 18               9.    Upon information and belief, defendant lululemon athletica inc. is a
 19 Delaware corporation with its principal place of business at 1818 Cornwall Avenue,
 20 Vancouver, British Columbia V6J1C7, Canada.
 21               10.   Upon information and belief, defendant lululemon athletica canada
 22 inc. is a Canadian corporation with its principal place of business at 1818 Cornwall
 23 Avenue, Vancouver, British Columbia V6J1C7, Canada.
 24               11.   Plaintiff is unaware of the true names and capacities of defendant
 25 Does 1 through 10, inclusive, and therefore sues them by such fictitious names.
 26 Plaintiff is informed and believes, and thereon alleges, that each of the fictitiously
 27 named defendants engaged in, or is in some manner responsible for, the wrongful
 28 conduct alleged herein. Plaintiff therefore sues these defendants by such fictitious
      1444166.1
                                                   -3-                                   Case No.
                                               COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 4 of 19 Page ID #:4




  1 names and will amend this complaint to state their true names and capacities when
  2 such have been ascertained.
  3               12.   Plaintiff is informed and believes and thereon alleges that, in doing the
  4 acts alleged herein, each of the defendants was the agent, principal, employee,
  5 representative, or alter ego of the other defendants and/or acted with one or more of
  6 the other defendant’s knowledge, consent, and approval, and acted within the course
  7 and scope of his agency or representative capacity. As such, each of the defendants
  8 is responsible for the actions of the other defendants, as alleged herein.
  9                                 PERSONAL JURISDICTION
 10               13.   Upon information and belief, defendants do business on a regular
 11 basis in California and within this judicial district, including but not limited to
 12 business conducted by means of several brick-and-mortar lululemon retail stores in
 13 Los Angeles county, California.
 14               14.   Upon information and belief, defendants do business on a regular
 15 basis in California and within this judicial district, including but not limited to
 16 business conducted by means of a website, https://shop.lululemon.com, upon which
 17 defendants offer and sell products including apparel and accessories. On this
 18 website, defendants have been selling the “Align Crop”, the “Align Pant II”, and the
 19 “Align Pant Full Length”, all of which have been listed under the heading “The
 20 Align Collection”. On information and belief, defendants also sell ALIGN-branded
 21 goods on the worldwide e-commerce website Amazon.com.
 22               15.   This matter arises out of defendants’ contacts with the state of
 23 California.
 24               16.   Upon information and belief, defendants purposefully directed their
 25 wrongdoing at Plaintiff in California, knowing that most of the harm would be
 26 suffered by Plaintiff in California.
 27
 28
      1444166.1
                                                   -4-                                     Case No.
                                                COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 5 of 19 Page ID #:5




  1                     SUBJECT MATTER JURISDICTION AND VENUE
  2               17.   This action arises in part under the laws of the United States—
  3 including but not limited to its trademark laws, 15 U.S.C. § 1114 et seq. This Court
  4 has jurisdiction pursuant to 15 U.S.C. § 1121, 28 U.S.C. § 1331, and 28 U.S.C.
  5 § 1338(a). The Court has jurisdiction over the unfair competition claims herein
  6 under the provisions of 28 U.S.C. § 1338(b) in that said claims are joined with a
  7 substantial and related claim under the trademark laws of the United States.
  8 Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the
  9 state law claims, all of which arise out of and have a nexus to the facts giving rise to
 10 the federal claims and therefore form a part of the same case or controversy under
 11 Article III of the United States Constitution.
 12               18.   Furthermore, Plaintiff is a limited liability company organized under
 13 the laws of the State of California with its principal place of business in California.
 14 On information and belief, defendant lululemon athletica inc. is a Delaware
 15 corporation with its principal place of business in Vancouver, Canada, and
 16 defendant lululemon athletica canada inc. is a Canadian corporation with its
 17 principal place of business in Vancouver, Canada. The matter in controversy
 18 exceeds, exclusive of interest and costs, the sum of seventy-five-thousand U.S.
 19 dollars. In light of the foregoing, the Court has jurisdiction over this action under 28
 20 U.S.C. § 1332.
 21               19.   Venue is proper in this district under 28 U.S.C. §§ 1391(a)–(d), among
 22 other bases. Defendants have committed unlawful acts in this judicial district, and
 23 defendants have done and are doing business in this judicial district. In the
 24 alternative, if defendants are not residents of the United States, defendants may be
 25 properly sued in any judicial district, in accordance with 28 U.S.C. § 1391(c)(3).
 26
 27
 28
      1444166.1
                                                   -5-                                    Case No.
                                               COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 6 of 19 Page ID #:6




  1
  2                               FACTS COMMON TO ALL CLAIMS
  3                                 Plaintiff’s Business and Trademarks
  4               20.      The ALIIGN® mark (the subject of the ’547 Registration) is owned
  5 by Plaintiff and is a valid, protectable trademark in connection with the goods and
  6 services that Plaintiff offers under that trademark.
  7               21.      Plaintiff first used the mark in commerce in February 2011. The mark
  8 is fanciful and strong. When using the ALIIGN® mark in commerce, Plaintiff has
  9 displayed the mark adjacent to the letter R enclosed within a circle.
 10               22.      Plaintiff expended considerable sums of money, as well as the time
 11 and effort of employees and agents of Plaintiff, to develop Plaintiff’s ALIIGN®
 12 brand and Plaintiff’s ALIIGN®-branded products. Such development involved
 13 designing, manufacturing, and testing attractive, functional, and high-quality
 14 products, as well as launching a strategic marketing campaign to promote sales and
 15 boost brand-name recognition.
 16               23.      As a result of Plaintiff’s investment of time and resources, the
 17 ALIIGN® brand has made an impact in the fashion industry, and Plaintiff has
 18 successfully used the ALIIGN® mark to increase sales of Plaintiff’s goods and
 19 services.
 20                     Plaintiff’s Successful Registration of the ALIIGN Word Mark
 21               24.      On August 26, 2014, Plaintiff filed U.S. Trademark Application Serial
 22 No. 86377157 (the ‘157 Application) in the USPTO for the word mark ALIIGN,
 23 covering goods in International Class (“IC”) 28 (namely, "Yoga mats"), IC 25
 24 (namely, "Athletic apparel, namely, shirts, pants, jackets, hats and caps, athletic
 25 uniforms") and IC 18 (namely, "Athletic bags").
 26               25.      The USPTO initially rejected the ‘157 Application due to a likelihood
 27 of confusion with the mark ALIGN FOOTWEAR, U.S., Trademark Registration
 28 4449252 (the ‘252 Registration) owned by Christopher Buck. On June 8, 2016,
      1444166.1
                                                      -6-                                     Case No.
                                                   COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 7 of 19 Page ID #:7




  1 however, the USPTO cancelled the ‘252 Registration, due to the owner’s decision to
  2 voluntarily surrender the registration.
  3               26.    Meanwhile, prior to the surrender and cancellation of the ‘252
  4 Registration, Plaintiff had responded to the USPTO’s Office Actions with further
  5 information. As a result, on February 2, 2016, the USPTO approved the ‘157
  6 Application for nationwide publication, so that any interested person could oppose
  7 the application. Specifically, the Notice of Publication, issued on February 24,
  8 2016, provides:
  9                     “The mark of the application identified appears to be
 10                     entitled to registration. The mark will, in accordance with
 11                     Section 12(a) of the Trademark Act of 1946, as amended,
 12                     be published in the Official Gazette on the date indicated
 13                     above for the purpose of opposition by any person who
 14                     believes he will be damaged by the registration of the
 15                     mark. If no opposition is filed within the time specified by
 16                     Section 13(a) of the Statute or by rules 2.101 or 2.102 of
 17                     the Trademark Rules, the Commissioner of Patents and
 18                     Trademarks may issue a notice of allowance pursuant to
 19                     section 13(b) of the Statute.”
 20               27.    No member of the public opposed registration, and on March 7, 2017,
 21 the USPTO approved registration of Plaintiff’s ALIIGN mark (the ’547
 22 Registration.)
 23                       The USPTO Refuses to Register Defendants’ Marks
 24               28.    Within days after the USPTO approved Plaintiff’s ‘157 Application
 25 for publication, defendants filed their ‘254 Application for the word mark ALIGN.
 26 Defendants’ application remained pending while Plaintiff’s ‘157 Application was
 27 published. Defendants did not oppose the ‘157 Application, and as noted above, on
 28 March 7, 2017, Plaintiff’s mark was registered.
      1444166.1
                                                     -7-                                  Case No.
                                                 COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 8 of 19 Page ID #:8




  1               29.   Three months later, on June 13, 2017, the USPTO issued an Office
  2 Action in which it rejected defendants’ ’254 Application because of a likelihood of
  3 confusion with Plaintiff’s registered mark ALIIGN. The Office Action stated in
  4 part: “Applicant’s mark is ALIGN. The mark in the cited registration is ALIIGN.
  5 The marks are similar in sound, appearance and meaning, the only difference being
  6 applicant’s deletion of the second ‘I’ from the registered mark. Even with this
  7 deletion the marks remain phonetic equivalents and thus sound similar.”
  8               30.   Even though defendants had actual notice of Plaintiff’s ’547
  9 Registration as of the date of the Office Action noted above (June 13, 2017), and
 10 even though defendants knew as of that date that the USPTO believed that
 11 defendants’ mark ALIGN was likely to cause confusion with Plaintiff’s registered
 12 mark ALIIGN, defendants nonetheless filed two new applications for “ALIGN”
 13 trademarks. Both were filed on December 5, 2017. The first, the ‘968 Application,
 14 was for the word mark ALIGN PANT, and the second, the ‘976 Application, was
 15 for the word mark ALIGN CROP. Each application was refused by the USPTO,
 16 due to likelihood of confusion with Plaintiff’s registered mark ALIIGN. Defendants
 17 appealed. The USPTO refused to change its decision.
 18               31.   On December 22, 2017, the USPTO issued a Final Office Action, in
 19 which the USPTO confirmed rejection of defendants’ original ‘254 Application for
 20 the word mark ALIGN, due once again to a likelihood of confusion with Plaintiff’s
 21 registered mark ALIIGN. Defendants sought reconsideration. On July 9, 2018, the
 22 USPTO denied reconsideration. The denial stated in part: “The following refusal
 23 made final in the Office action dated December 22, 2017 is maintained and
 24 continues to be final: Refusal under Section 2(d) based on likelihood of confusion
 25 with Registration No. 5156547.”
 26
 27
 28
      1444166.1
                                                  -8-                                  Case No.
                                               COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 9 of 19 Page ID #:9




  1                                  FIRST CAUSE OF ACTION
  2                 (Against All Defendants for Federal Trademark Infringement
  3                                Under 15 U.S.C. §§ 1114 et seq.)
  4               32.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
  5 inclusive, as though fully set forth herein.
  6               33.   The mark ALIIGN® (the “Infringed Mark”) is a valid, protectable
  7 trademark and the subject of a valid U.S. trademark registration owned by
  8 Plaintiff—namely, the ’547 Registration.
  9               34.   Defendants have used and continue to use in commerce the marks
 10 ALIGN, ALIGN PANT, and ALIGN CROP, and other marks similar thereto or
 11 derivative thereof (collectively, the “Infringing Marks”).
 12               35.   Defendants are not now, and never have been, authorized by Plaintiff
 13 to use the Infringed Mark or the Infringing Marks in connection with the marketing
 14 or sale of defendants’ goods.
 15               36.   On information and belief, defendants’ use of the Infringing Marks
 16 has caused or is likely to cause consumer confusion or mistake or deceive the public
 17 as to the origin, sponsorship, or approval of Plaintiff’s and/or defendants’ goods,
 18 services, and commercial activities.
 19               37.   Plaintiff is informed and believes and thereon alleges that, as a
 20 proximate result of defendants’ use of the Infringing Marks, defendants have made
 21 substantial sales and profits in amounts to be established according to proof.
 22               38.   Plaintiff is informed and believes, and thereon alleges that, as a
 23 proximate result of defendants’ use of the Infringing Marks, Plaintiff has been
 24 damaged and deprived of substantial sales, profits, and royalties that Plaintiff
 25 otherwise would have earned, in amounts to be established according to proof.
 26               39.   Plaintiff is informed and believes, and thereon alleges that, unless
 27 restrained by the Court, defendants will continue to infringe on Plaintiff’s ALIIGN
 28 trademark, thus engendering a multiplicity of judicial proceedings, and pecuniary
      1444166.1
                                                    -9-                                      Case No.
                                                COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 10 of 19 Page ID #:10




   1 compensation will not afford Plaintiff adequate relief for the damage to its
   2 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
   3 believes, and thereon alleges that, in the absence of injunctive relief, customers are
   4 likely to continue being mistaken or deceived as to the true source, origin,
   5 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
   6               40.     Plaintiff is informed and believes, and thereon alleges that,
   7 defendants’ acts were committed, and continue to be committed, with actual notice
   8 of Plaintiff’s exclusive rights and with an intent to cause confusion among
   9 consumers and harm to Plaintiff’s reputation and goodwill. Pursuant to 15 U.S.C. §
  10 1117, Plaintiff is, therefore, entitled to recover three times its actual damages or
  11 three times defendants’ profits, whichever is greater, together with Plaintiff’s
  12 attorneys’ fees.
  13               41.     Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to an order requiring
  14 destruction of all infringing products, packaging, and marketing materials in
  15 defendants’ possession.
  16                                  SECOND CAUSE OF ACTION
  17                      (Against All Defendants for False Designation of Origin)
  18                42.    Plaintiff incorporates all the allegations in the foregoing paragraphs,
  19 inclusive, as though fully set forth herein.
  20               43.     Plaintiff was the first entity to use the ALIIGN® trademark in
  21 association with active wear in interstate commerce, and that use predates any such
  22 use of the Infringing Marks by defendants. Plaintiff therefore has ownership of and
  23 a protectable interest in the Infringed Mark. Further, Plaintiff’s ALIIGN trademark
  24 is fanciful and distinctive and has become associated in the minds of a significant
  25 number of consumers with Plaintiff and its products and services.
  26               44.     Defendants have used the Infringing Marks in interstate commerce in
  27 connection with the sale of their goods and services.
  28               45.     On information and belief, defendants’ use of the Infringing Marks
       1444166.1
                                                      -10-                                    Case No.
                                                   COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 11 of 19 Page ID #:11




   1 has caused or is likely to cause confusion or mistake or deceive the public as to
   2 defendants’ affiliation with Plaintiff, or as to the origin, sponsorship, or approval of
   3 Plaintiff’s and/or defendants’ goods, services, and commercial activities.
   4               46.   Plaintiff is informed and believes and thereon alleges that, as a
   5 proximate result of defendants’ use of the Infringing Marks, defendants have made
   6 substantial sales and profits in amounts to be established according to proof.
   7               47.   Plaintiff is informed and believes, and thereon alleges that, as a
   8 proximate result of defendants’ use of the Infringing Marks, Plaintiff has been
   9 damaged and deprived of substantial sales, profits, and royalties that Plaintiff
  10 otherwise would have earned, in amounts to be established according to proof.
  11               48.   Plaintiff is informed and believes, and thereon alleges that, unless
  12 restrained by the Court, defendants will continue to falsely designate the origin of
  13 their goods, thus engendering a multiplicity of judicial proceedings, and pecuniary
  14 compensation will not afford Plaintiff adequate relief for the damage to its
  15 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
  16 believes, and thereon alleges that, in the absence of injunctive relief, customers are
  17 likely to continue being mistaken or deceived as to the true source, origin,
  18 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
  19               49.   Plaintiff is informed and believes, and thereon alleges that,
  20 defendants’ acts were committed, and continue to be committed, with actual notice
  21 of Plaintiff’s exclusive rights and with an intent to cause confusion among
  22 consumers and harm to Plaintiff’s reputation and goodwill. Pursuant to 15 U.S.C. §
  23 1117, Plaintiff is, therefore, entitled to recover three times its actual damages or
  24 three times defendants’ profits, whichever is greater, together with Plaintiff’s
  25 attorneys’ fees.
  26               50.   Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to an order requiring
  27 destruction of all falsely designated products, packaging, and marketing materials in
  28 defendants’ possession.
       1444166.1
                                                    -11-                                      Case No.
                                                 COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 12 of 19 Page ID #:12




   1                                   THIRD CAUSE OF ACTION
   2                     (Against All Defendants for Common Law Unfair Competition)
   3               51.    Plaintiff incorporates all the allegations in the foregoing paragraphs,
   4 inclusive, as though fully set forth herein.
   5               52.    Plaintiff was the first person to use the ALIIGN® trademark in
   6 association with active wear in interstate commerce, and that use predates any such
   7 use of the Infringing Marks by defendants. Plaintiff therefore has ownership of and
   8 a protectable interest in the Infringed Mark. Further, Plaintiff’s ALIIGN trademark
   9 is fanciful and distinctive and has become associated in the minds of a significant
  10 number of consumers with Plaintiff and its products and services.
  11               53.    Plaintiff has invested substantial time, skill and money in developing
  12 its ALIIGN trademark.
  13               54.    Defendants are marketing similar products, under the similar
  14 Infringing Marks. In so doing, defendants have appropriated and are using
  15 Plaintiff’s property at little to no cost. In short, defendants are “passing off” their
  16 goods as those of Defendant.
  17               55.    Defendants’ appropriation was without Plaintiff’s authorization or
  18 consent.
  19               56.    Plaintiff and defendants are business competitors.
  20               57.    By reason of the similarity between Plaintiff’s products and
  21 defendants’ products, the public is likely to identify defendants’ products as those of
  22 Plaintiff, or visa-versa, or conclude that Plaintiff has some connection with the
  23 production of defendants’ products.
  24               58.    Defendants’ conduct, as alleged herein, is unfair and unlawful.
  25               59.    Plaintiff is informed and believes and thereon alleges that, as a
  26 proximate result of defendants’ wrongful conduct as described above, defendants
  27 have made substantial sales and profits in amounts to be established according to
  28 proof.
       1444166.1
                                                     -12-                                     Case No.
                                                  COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 13 of 19 Page ID #:13




   1               60.   Plaintiff is informed and believes, and thereon alleges that, as a
   2 proximate result of defendants’ wrongful conduct as described above, Plaintiff has
   3 been damaged and deprived of substantial sales, profits, and royalties that Plaintiff
   4 otherwise would have earned, in amounts to be established according to proof.
   5               61.   Plaintiff is informed and believes, and thereon alleges that, unless
   6 restrained by the Court, defendants will continue to engage in the wrongful conduct
   7 described above, thus engendering a multiplicity of judicial proceedings, and
   8 pecuniary compensation will not afford Plaintiff adequate relief for the damage to its
   9 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
  10 believes, and thereon alleges that, in the absence of injunctive relief, customers are
  11 likely to continue being mistaken or deceived as to the true source, origin,
  12 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
  13               62.   Plaintiff is informed and believes, and thereon alleges that, defendants
  14 committed the foregoing acts with the intention of harming Plaintiff, with
  15 oppression, fraud, and/or malice, and in conscious disregard of Plaintiff’s rights.
  16 Plaintiff is, therefore, entitled to an award of exemplary or punitive damages,
  17 according to proof.
  18                                FOURTH CAUSE OF ACTION
  19                (Against All Defendants for Statutory Unfair Competition – Business &
  20                                Professions Code § 17200 et seq.)
  21               63.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
  22 inclusive, as though fully set forth herein.
  23               64.   Defendants’ conduct as alleged herein constitutes unlawful, unfair,
  24 and fraudulent business practices prohibited by sections 17200 et seq. and 17500 et
  25 seq. of the California Business & Professions Code.
  26               65.   Defendants’ conduct is unlawful for the reasons set forth herein,
  27 including but not limited to defendants’ violations of federal trademark law, false
  28 designation of origin, and common law unfair competition.
       1444166.1
                                                    -13-                                      Case No.
                                                 COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 14 of 19 Page ID #:14




   1               66.   Defendants’ conduct is unfair for the reasons set forth herein.
   2 Defendants’ actions in blatantly misappropriating a smaller company’s intellectual
   3 property – and continuing to do so even after being formally told that Infringing
   4 Marks were confusingly similar to Plaintiff’s Infringed Mark – violate the policy
   5 and spirit of the antitrust laws, and significantly threaten or harm competition.
   6               67.   Defendants’ conduct is fraudulent for the reasons set forth herein.
   7 These reasons include but are not limited to the fact that defendants continue to
   8 advertise and sell their products in interstate commerce using the Infringing Marks,
   9 including on their website at shop.lululemon.com where they have an entire section
  10 called the “Align Shop” that does nothing but sell products using the Infringing
  11 Marks. By advertising and selling their products using the Infringing Marks,
  12 defendants are falsely representing their products to consumers and the general
  13 public as having an association with Plaintiff, the rightful owner of the Infringed
  14 Mark. Defendants knew these representations were false – indeed they were
  15 specifically informed by the USPTO that the Infringing Marks were confusingly
  16 similar to Plaintiff’s Infringed Mark – but have continued to make these false
  17 representations to this day, demonstrating an intent to defraud. Consumers are
  18 justifiably relying upon the representations made by defendants, and that reliance
  19 has caused significant damage to Plaintiff.
  20               68.   Plaintiff is informed and believes and thereon alleges that as a direct
  21 and proximate result of defendants’ wrongful conduct as described above,
  22 defendants have gained property and revenues properly belonging to Plaintiff, which
  23 therefore seeks restitution of these amounts.
  24               69.   Plaintiff is informed and believes, and thereon alleges that, unless
  25 restrained by the Court, defendants will continue to engage in the unfair competition
  26 described above, thus engendering a multiplicity of judicial proceedings, and
  27 pecuniary compensation will not afford Plaintiff adequate relief for the damage to its
  28 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
       1444166.1
                                                    -14-                                   Case No.
                                                 COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 15 of 19 Page ID #:15




   1 believes, and thereon alleges that, in the absence of injunctive relief, customers are
   2 likely to continue being mistaken or deceived as to the true source, origin,
   3 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
   4                                  FIFTH CAUSE OF ACTION
   5                         (Against All Defendants for Declaratory Relief)
   6               70.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
   7 inclusive, as though fully set forth herein.
   8               71.   Plaintiff is informed and believes and thereon alleges that an actual
   9 controversy has arisen and now exists between the parties regarding their respective
  10 rights to use the marks ALIIGN, ALIGN, ALIGN PANT, and ALIGN CROP on
  11 active wear in interstate commerce. Plaintiff contends, on the one hand, that it has
  12 the exclusive right to use the ALIIGN mark, and defendants’ marks – ALIGN,
  13 ALIGN PANT, and ALIGN CROP – are confusingly similar and infringe on
  14 Plaintiff’s rights. On information and belief, defendants contend, either that
  15 Plaintiff has no rights in the ALIIGN mark or that defendants’ use of their own
  16 marks is not infringing.
  17               72.   This controversy is definite and concrete, touching upon the legal
  18 relations between Plaintiff and defendants, who are business competitors with
  19 adverse legal interests. The declaratory relief sought herein would grant specific
  20 relief through a decree of conclusive character.
  21               73.   Accordingly, Plaintiff seeks the following declarations from this
  22 Court:
  23                         That Plaintiff’s registration of the ALIIGN mark is valid and
  24                          enforceable;
  25                         That the word mark ALIGN (the subject of the ’254 Application)
  26                          infringes on Plaintiff’s word mark ALIIGN® (the subject of the
  27                          ’547 Registration);
  28                         That the word mark ALIGN PANT (subject of the ’968
       1444166.1
                                                    -15-                                     Case No.
                                                 COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 16 of 19 Page ID #:16




   1                           Application) infringes on Plaintiff’s word mark ALIIGN® (the
   2                           subject of the ’547 Registration); and
   3                          That the word mark ALIGN CROP (subject of the ’976
   4                           Application) infringes on Plaintiff’s word mark ALIIGN® (the
   5                           subject of the ’547 Registration).
   6                                      PRAYER FOR RELIEF
   7               WHEREFORE, Plaintiff prays for judgment in its favor and against
   8 defendants, and each of them, as follows:
   9               1.    For injunctive relief:
  10                           a. Enjoining defendants, their agents, employees,
  11                               representatives, partners, joint venturers and/or anyone acting
  12                               on behalf of, or in concert with defendants, or any of them,
  13                               preliminarily and permanently, from directly or indirectly
  14                               using Plaintiff’s ALIIGN mark, or any confusingly similar
  15                               mark, or any other mark, word, or name similar to Plaintiff’s
  16                               mark that is likely to cause confusion, to cause mistake, or to
  17                               deceive, including but not limited to the Infringing Marks;
  18                               and
  19                           b. Compelling defendants to destroy or deliver to Plaintiff for
  20                               destruction any and all labels, signs, prints, packages,
  21                               wrappers, receptacles, and advertisements in the possession or
  22                               under the control of defendants bearing the marks ALIIGN or
  23                               ALIGN or any similar mark, and any and all plates, molds,
  24                               matrices and other means of making the same.
  25               2.    For monetary relief:
  26                           a. Compensatory damages in an amount to be proven at trial, in
  27                               excess of $20 million, including but not limited to damages
  28                               and/or a reasonable royalty compensating Plaintiff for (a) all
       1444166.1
                                                     -16-                                     Case No.
                                                  COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 17 of 19 Page ID #:17




   1                              unauthorized uses of the Infringing Marks by defendants; (b)
   2                              the injury caused by defendants to Plaintiff’s reputation; (c)
   3                              the injury caused by defendants to Plaintiff’s goodwill; (d) the
   4                              lost profits that Plaintiff would have earned but for
   5                              defendants’ infringement; (e) the expense of preventing
   6                              customers from being deceived; (f) the cost of future
   7                              advertising reasonably required to correct any public
   8                              confusion caused by the infringement; (g) any other damages
   9                              that defendants have caused to Plaintiff in connection with
  10                              any of the facts alleged in this Complaint;
  11                          b. An accounting and disgorgement of all gains, profits,
  12                              property, and advantages directly or indirectly attributable to
  13                              defendants’ wrongful conduct as alleged herein;
  14                          c. Statutory damages (under 15 U.S.C. § 1117(c)-(d)) according
  15                              to proof;
  16                          d. Restitution;
  17                          e. Treble damages;
  18                          f. Reimbursement of all costs, attorney’s fees and expenses
  19                              incurred in bringing this action; and
  20                          g. Pre-judgment and post-judgment interest at the maximum rate
  21                              allowable by law.
  22               3.   For declaratory relief:
  23                          a. That Plaintiff’s registration of the ALIIGN mark is valid and
  24                              enforceable;
  25                          b. That the word mark ALIGN (the subject of the ’254
  26                              Application) infringes on Plaintiff’s word mark ALIIGN®
  27                              (the subject of the ’547 Registration);
  28
       1444166.1
                                                      -17-                                  Case No.
                                                  COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 18 of 19 Page ID #:18




   1                          c. That the word mark ALIGN PANT (the subject of the ’968
   2                             Application) infringes on Plaintiff’s word mark ALIIGN®
   3                             (the subject of the ’547 Registration); and
   4                          d. That the word mark ALIGN CROP (the subject of the ’976
   5                             Application) infringes on Plaintiff’s word mark ALIIGN®
   6                             (the subject of the ’547 Registration).
   7               4.   For any such other and further relief, including but not limited to
   8 equitable relief, as the Court shall deem just and proper.
   9
  10 DATED: April 6, 2020                       BROWNE GEORGE ROSS LLP
  11                                               Peter W. Ross
                                                   Tyler J. King
  12
  13
  14                                            By:
  15                                                       Peter W. Ross
                                                Attorneys for Plaintiff Aliign Activation Wear,
  16                                            LLC
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1444166.1
                                                      -18-                                    Case No.
                                                 COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 1 Filed 04/09/20 Page 19 of 19 Page ID #:19




   1                                      DEMAND FOR JURY
   2               Aliign Activation Wear, LLC hereby demands a trial by jury with respect to all
   3 issues so triable.
   4
   5 DATED: April 6, 2020                       BROWNE GEORGE ROSS LLP
   6                                               Peter W. Ross
                                                   Tyler J. King
   7
   8
   9                                            By:
  10                                                      Peter W. Ross
                                                Attorneys for Plaintiff Aliign Activation Wear,
  11                                            LLC
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1444166.1
                                                      -19-                                Case No.
                                                 COMPLAINT
